Citation Nr: 0930906	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-42 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 20 percent 
for residuals of a compression fracture of the lumbar spine.


REPRESENTATION

Appellant represented by:	Shelley Portney Hutton, 
Attorney at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
hearing loss and tinnitus and from an October 2006 rating 
decision of the same RO which granted service connection for 
a low back disability and assigned a 20 percent rating 
thereto.  The Board initially considered this appeal in 
October 2007 and determined that further development was 
required.  As such, it was remanded.  All requested 
development has been performed and the matter is now properly 
returned to the Board for further appellate consideration.

While in remand status, the Veteran submitted a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  While it appears that some development has been 
performed on that claim, it has not been adjudicated nor 
addressed in the context of the Veteran's informal request 
for a total rating based on individual unemployability 
discussed in the body of this decision.  Accordingly, the 
claim of entitlement to service connection for post-traumatic 
stress disorder is REFERRED to the RO for appropriate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a higher rating for the Veteran's 
low back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO as the Veteran is 
now represented by private counsel.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience hearing loss or tinnitus 
that is etiologically linked to his period of active service 
or noise exposure during service.

3.  The Veteran did not develop a compensable level of 
hearing loss within one year of his discharge from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor is it presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008)

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2003, February 2005, and December 
2007, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claims of entitlement 
to service connection for hearing loss and tinnitus, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additional notice of 
the downstream elements of how to assign an effective date 
and rating should service connection be granted, as is 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in a letter dated in March 2007.  Both 
claims were readjudicated in a Supplemental Statement of the 
Case dated in January 2009.  Accordingly, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of his hearing loss and tinnitus, 
and by affording him the opportunity to give testimony before 
a local hearing officer and/or the Board.  The Board notes 
that the Veteran had initially requested that a hearing be 
scheduled before a member of the Board, however, he did not 
appear at a video-conference hearing scheduled in June 2007.  
The Veteran has not requested another hearing and his request 
is deemed withdrawn.

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran 
does not appear to contend otherwise.  In fact, in October 
2006, and again in February 2009, he advised VA that he did 
not have any additional evidence to submit or identify to 
substantiate his claims.  The Veteran also advised VA that he 
is unable to recall the names of private physicians who may 
have treated him many years ago.  As such, VA has obtained 
all identified records pertinent to the claims here on 
appeal.  The record includes the Veteran's service treatment 
records, post-service treatment records, a VA examination 
report, and statements from the Veteran's mother, daughter, 
four of his siblings and a former employer.  

The Veteran also submitted evidence dated in December 2008 
and January 2009 reflecting payment of Social Security 
Administration (SSA) benefits for those two years.  The 
Veteran advised VA that he is unable to work because of his 
service-connected back disability and a psychiatric 
disability for which he seeks VA compensation.  He has at no 
time averred that he sought or obtained SSA benefits because 
of his hearing loss and/or tinnitus.  Because the Veteran 
filed his claim for VA compensation benefits with respect to 
his hearing loss and tinnitus in May 2003, has advised that 
his SSA benefits are unrelated to the claimed disabilities, 
and his benefits began approximately five years after he 
filed the claims here under consideration, the Board finds 
that it is not required to obtain the entirety of the SSA 
claims folder prior to adjudicating the claims as it is not 
relevant to these claims.  See 38 U.S.C.A. § 5103A(b)(1) (the 
Secretary shall make reasonable efforts to obtain relevant 
records that the claimant adequately identifies).  As will be 
discussed in the remand portion of this decision, the SSA 
records must be obtained with respect to the Veteran's claim 
of entitlement to a higher rating for his back disability.

The Board is cognizant of the extensive body of caselaw 
regarding VA's duty to obtain SSA records when the record 
reflects that the claimant is in receipt of SSA benefits.  It 
finds, however, that this particular case is distinguished 
from those that have previously come before the United States 
Court of Appeals for Veterans Claims (Court) and another 
remand to obtain SSA records for the claims here for 
consideration would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
also see 38 U.S.C.A. § 5103(a)(2) (VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim).  

Specifically, the Court found in Quartuccio v. Principi, 16 
Vet. App. 193 (2002) that SSA records in a service-connection 
claim could be relevant notwithstanding the fact that they 
were generated many years after service as the claimant had 
obtained SSA benefits for the same condition for which he 
sought service connection.  As pointed out above, that is not 
the case here.  The Veteran specifically advised VA that he 
is unable to work because of back and psychiatric 
disabilities.  

In Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the 
Court found that the similarity between an SSA employability 
determination and a VA pension eligibility claim raised the 
possibility that SSA records may be pertinent in the VA 
claims determination; in Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992) and Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992), the Court discussed the value of an SSA 
decision regarding employability in the context of a VA claim 
for a total rating based on individual unemployability; in 
Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996), the Court noted 
the potential significance of SSA records in a claim to have 
a disability rating restored; in Baker v. West, 11 Vet. App. 
163, 169 (1998), the Court discussed the fact that VA is 
required to obtain SSA records in claims of entitlement to an 
increased rating; and, in Woods v. Gober, 14 Vet. App. 214, 
221-222 (2000), the Court found that SSA records could have a 
bearing on a claim of entitlement to assignment of an earlier 
effective date for the grant of service connection.  None of 
these situations are even remotely close to the current 
claims before the Board and, as such, there is no broad rule 
that can be taken away from this line of cases that VA must 
always obtain identified SSA records.  In each case where the 
Court found it necessary for VA to obtain SSA records, there 
was a specific area to be explored to substantiate the claim 
that the SSA records might address.  Here, there is no 
possibility that the records can be related to the issues 
before the Board.  The Veteran sought VA compensation for 
hearing loss and tinnitus in 2003 and obtained SSA benefits 
based on a back disability and a psychiatric disability a 
number of years later.  There is no question of 
employability, increase in rating or effective date before 
the Board.  

SSA benefits are awarded based on findings of employability.  
The focus of its determinations does not include obtaining 
etiologic opinions, which is the crux of the service-
connection claims here before the Board.  The evidence 
associated with the claims folder in this case includes a 
comprehensive medical opinion regarding the etiology of 
current hearing loss and tinnitus.  This is the evidence that 
is pertinent and relevant to the claims before the Board.  
Accordingly, the Board finds that, notwithstanding VA not 
obtaining additional SSA records, it has met its duty to 
assist this Veteran.

In reviewing the VA examination and medical opinion obtained 
in December 2008, the Board finds that it is adequate for 
rating purposes.  As will be discussed in detail below, the 
opinion includes a complete rationale for finding that the 
Veteran has hearing loss and tinnitus that began subsequent 
to his period of service and are not consequences of acoustic 
trauma experienced during service.  This opinion addresses 
each aspect of the Veteran's claims and substantially 
complies with the Board's October 2007 remand instructions.  
As such, this appeal need not be remanded again for further 
development of the medical evidence.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  Consequently, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Accordingly, the Board now turns 
to the merits of the claims.

The Veteran asserts that he developed hearing loss and 
tinnitus as results of acoustic trauma during service.  
Specifically, he maintains that he had periods of an 
inability to hear and ringing in his ears during service 
associated with his work as a grenadier in Germany.  The 
Veteran acknowledges that he did not seek treatment for his 
hearing loss or tinnitus during service or for many years 
afterwards, but contends that he has experienced some level 
of audiologic problems since service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The Veteran seeks service connection for hearing loss which 
may be considered an organic disease of the nervous system.  
Thus, the Board must also consider entitlement to service 
connection on a presumptive basis for a chronic disease 
identified under 38 C.F.R. § 3.309(a).  Service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the Veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the Veteran was discharged 
from service in September 1969, the evidence must show that 
his chronic disease manifest to a degree of ten percent by 
September 1970 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 
3.303(b), an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, 
in certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

Based on the evidence of record, the Board finds that service 
connection for hearing loss cannot be granted on either a 
direct or on a presumptive basis as there is no medical 
evidence of a nexus between current disability and acoustic 
trauma during service that is conceded in light of the 
Veteran's military occupational specialty as a grenadier nor 
evidence of a compensable level of hearing loss within one 
year of discharge from service.  The claim of entitlement to 
service connection for tinnitus also fails due to a lack of 
medical evidence linking a current disability to the 
Veteran's period of service.  As further discussed below, 
there is also no evidence of a disability noted during 
service in order for service connection to be granted for 
either hearing loss or tinnitus based on a theory of 
continuity of symptomatology.

The Veteran's service treatment records do not show any loss 
of hearing or tinnitus either upon entry into service or upon 
discharge examination.  Consistent with the Veteran's 
assertions, they do not include treatment for hearing loss or 
tinnitus.  As such, there is no hearing disability noted 
during service.

There is no medical evidence of complaints of or treatment 
for hearing loss within one year of the Veteran's discharge 
from service in 1969.  Upon hospitalization for chronic 
alcoholism in November 1987, the Veteran's hearing was noted 
to be normal bilaterally.  In 1991, the Veteran had some 
complaints of dizziness and there was a question as to 
whether he had a retrochoclear disease following an abnormal 
auditory brainstem response test.  Magnetic resonance imaging 
ultimately showed no such disease.  The majority of the 
Veteran's treatment records are for psychiatric complaints 
and alcoholism and there is no medical evidence of a link 
between hearing loss and tinnitus and the Veteran's period of 
active service.

In August 2006, the Veteran underwent VA examination of his 
spine and related having a work history as a technician in 
the field of heating, ventilation and air conditioning.  When 
he underwent VA audiologic examination in December 2008, the 
Veteran reported a different work history, emphasizing that 
he had been a general contractor and did not have any hands-
on experience in the construction trade.  The audiologist 
thoroughly reviewed the Veteran's claims folder in addition 
to performing objective testing in evaluating the Veteran.  
He determined that the Veteran did not meet the VA's 
definition of a hearing loss disability in the right ear as 
defined by 38 C.F.R. § 3.385, but that he did have normal to 
moderate hearing loss in the left ear as well as complaints 
of constant tinnitus since service.

The examiner reported that medical research reveals that 
hazardous noise exposure has an immediate effect on one's 
hearing, not a delayed or progressive effect.  He noted that 
testing at the time of the Veteran's service did not show any 
change in the Veteran's hearing acuity, which was suggestive 
of the fact that he did not experience a chronic hearing loss 
disability during service.  The examiner additionally noted 
that medical evidence showed a prevalence of hearing loss in 
individuals with chronic alcoholism, such as this Veteran.  
He found that there was no evidence of hearing loss upon 
hospitalization in 1987 and that the Veteran had over thirty 
years of noise exposure in his post-service personal life in 
various positions in the construction industry.  
Consequently, the examiner opined that the Veteran's hearing 
loss and tinnitus were not results of or aggravated by his 
military service, but rather more likely due to a history of 
occupational noise exposure and alcoholism.

The Veteran has presented evidence only of his belief that he 
currently has hearing loss and tinnitus due to his period of 
service.  While he is certainly competent to testify as to 
symptoms such as hearing loss and ringing in his ears which 
are non-medical in nature, he is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  The Board appreciates the Veteran's belief that 
his hearing problems started as results of acoustic trauma 
during service, but this not borne out in the medical 
evidence.  Not only is there no notation of hearing problems 
during service, the thorough and well-considered opinion of 
an audiology expert shows that the Veteran does not have a 
disability that began during service or as a consequence 
thereof.  This medical evidence is given significant weight 
because the opinion is supported by rationale outlining the 
time from the Veteran's period of service until the present, 
current medical literature and the inconsistencies within the 
reporting by the Veteran.

Following  complete review of the evidence, the Board finds 
that all legal requirements are not met in order to grant 
service connection for either hearing loss or tinnitus.  As 
pointed out above, the element of a medical nexus is missing 
from both claims, there is no disability noted within the 
service records to allow for a grant of service connection 
based on a theory of continuity of symptomatology, and there 
is no evidence of hearing loss within one year of the 
Veteran's discharge from service to allow for service 
connection on a presumptive basis.  Consequently, the 
Veteran's claims fail and service connection for hearing loss 
and tinnitus is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran maintains that his back disability is more severe 
than represented by the criteria of a 20-percent disability 
rating.  Not only does he assert that his back disability 
limits his ability to perform daily activities due to pain 
and cramping in his back and legs, the Veteran contends that 
he is unemployable due, in part, to his back disability.  The 
Veteran advised VA that he is in receipt of SSA benefits 
because of his back and psychiatric disabilities.  As 
discussed in detail above, VA has not sought to obtain all of 
the Veteran's SSA records.  Because they may be relevant to 
his claim of entitlement to a higher rating, including 
entitlement to a total rating based on individual 
unemployability, this matter must be remanded to obtain those 
records.

A review of the record also shows that the Veteran has not 
undergone examination of his low back disability since 2006.  
Since that time, the Veteran has advised that his disability 
has increased in severity.  Additionally, he began receiving 
SSA disability benefits in 2008 due in part to his low back 
disability.  As such, the Board finds that an examination is 
required to determine the current nature and severity of the 
Veteran's low back disability pursuant to 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the Court has recently determined that a 
claim of entitlement to a total rating based on individual 
unemployability is included within a request for an increase 
in rating when the claimant also submits evidence of 
unemployability due to service-connected disability.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the 
Board finds that upon remand the Veteran should be provided 
with notice of his rights and responsibilities under the VCAA 
with respect to a claim for a total rating.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of 
criteria necessary to substantiate a claim of 
entitlement to a total rating based on 
individual unemployability.  Perform all 
necessary development that may stem from 
response(s) received from the Veteran.

2.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
If the records cannot be obtained, a response 
to that effect must be associated with the 
claims folder.

3.  Obtain all current VA medical 
treatment records and associate them with 
the Veteran's claims folder. 

4.  After SSA and current treatment 
records are obtained, schedule the 
Veteran for an examination to determine 
the nature and severity of all low back 
complaints.  The examiner must review the 
claims folder and comment on the 
Veteran's ability to perform daily 
activities and occupational tasks.  The 
examiner should perform all necessary 
tests and render all appropriate 
diagnoses.  He/she should then render an 
opinion as to whether, and to what 
extent, the Veteran's low back complaints 
limit his ability to perform 
substantially gainful activity.  All 
opinions expressed must be supported by 
complete rationale.

5.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


